Citation Nr: 1001634	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  05-00 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Joy A. Kendrick, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to 
April 1971.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York (RO) which denied entitlement to a TDIU.  

The Veteran testified at a May 2007 video conference hearing 
before the undersigned Veterans Law Judge; the hearing 
transcript has been associated with the claims file.  

The Board remanded the case to the RO for further development 
in December 2007.  
Unfortunately, the Board finds that an additional remand is 
necessary prior to review of the Veteran's claim.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA make reasonable efforts to obtain relevant records 
that the claimant has adequately identified and authorized 
the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  In a 
case of records held by a Federal department or agency, VA 
shall continue their efforts to obtain these records unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be futile.  
Id.

In an August 2009 statement, the Veteran's representative 
referenced several private treatment reports dated in 2007 
and 2008; however, these treatment reports have not been 
received by the Board.  The RO should secure an Authorization 
and Consent to Release Information and obtain any identified 
private treatment reports.  The RO should inform the Veteran 
that he may submit any such medical records directly to the 
RO.

The Veteran's representative also raised claims of 
entitlement to service connection for diabetic retinopathy 
and kidney disease, secondary to service-connected diabetes 
mellitus.  Since a favorable decision on the issues of 
entitlement to service connection for diabetic retinopathy 
and kidney disease, secondary to service-connected diabetes 
mellitus would have an impact as to the resolution of the 
Veteran's claim for a TDIU, such issues are inextricably 
intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).  Accordingly, the Board will defer appellate 
consideration of the Veteran's claim of entitlement to a 
TDIU.  On remand, the RO should adjudicate the issues of 
entitlement to service connection for diabetic retinopathy 
and kidney disease, secondary to service-connected diabetes 
mellitus.

The Veteran should be afforded an opportunity to submit 
additional evidence in support of his claims and the RO 
should take any additional development as deemed necessary.  

The Board notes that pursuant to VA's duty to assist, VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. § 
3.159(c)(4)(i) (2009).  If, after consideration of the 
Veteran's service connection claims and any additional 
medical evidence of record, the RO finds that the Veteran's 
service-connected disability has increased, the Veteran 
should be afforded an additional VA examination to address 
his claim for a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
identified by the Veteran's 
representative in an August 2009 
statement.  After securing the 
necessary release, the RO should obtain 
these records.  If the search for such 
records has negative results, 
documentation to that effect must be 
added to the claims file.  The RO 
should inform the Veteran that he may 
submit any such records directly to the 
RO.

2.  The RO must adjudicate the 
Veteran's claims of entitlement to 
service connection for diabetic 
retinopathy and kidney disease, 
secondary to service-connected diabetes 
mellitus.  The RO should furnish the 
Veteran appropriate VCAA notice, and 
the Veteran should be afforded an 
opportunity to submit additional 
evidence in support of his claims. The 
RO should take any additional 
development as deemed necessary.  The 
Veteran should be provided notice of 
this decision, and afforded the 
opportunity to place such issue in 
appellate status by the filing of a 
notice of disagreement to any adverse 
decision and after the issuance of a 
statement of the case, the filing of a 
timely substantive appeal on the issues 
of entitlement to service connection 
for diabetic retinopathy and kidney 
disease, secondary to service-connected 
diabetes.  

3.  After all available evidence has been 
associated with the claims file, the RO 
should review the evidence and determine 
if further development is warranted.  The 
RO should take any additional development 
as deemed necessary.  If the RO finds 
that a VA examination is warranted to 
address the Veteran's claim for a TDIU, 
the Veteran should be afforded such.  

4.  After all development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefits sought are not granted, 
the RO should furnish the Veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the Veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


 
